Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  November 7, 2018                                                                                      Stephen J. Markman,
                                                                                                                  Chief Justice

  156587 & (27)(34)                                                                                          Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 156587
                                                                     COA: 337913
                                                                     Calhoun CC: 2012-000577-FC
  MICHAEL WILLIAM KUZMA,
           Defendant-Appellant.

  _____________________________________/

          On order of the Court, the application for leave to appeal the September 18, 2017
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The
  motions to amend issue on appeal and to remand are DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            November 7, 2018
         a1031
                                                                                Clerk